                                                         1    Lenden F. Webb (SBN 236377)
                                                              Christian B. Clark (SBN 330380)
                                                         2    WEBB LAW GROUP, APC
                                                              466 W. Fallbrook Ave., Suite 102
                                                         3    Fresno, CA 93711
                                                              Telephone: (559) 431-4888
                                                         4    Facsimile: (559) 821-4500
                                                              Email: LWebb@WebbLawGroup.com
                                                         5    Email CClark@WebbLawGroup.com
                                                         6
                                                              Attorneys for Defendants Roger Richards Ramsaur,
                                                         7    Leon Issac Kennedy, and Adrienne Youngblood
                                                         8                               UNITED STATES DISTRICT COURT
                                                         9                                            OF COLORADO

                                                         10
                                                                                                                    CASE NO. 1:20-CV-00947
                                                         11   JAMES COREY GOODE, individually, and
                                                              GOODE ENTERPRISE SOLUTIONS INC.,                      DEFENDANTS’ REPLY TO
                  466 West Fallbrook Avenue, Suite 102
WEBB LAW GROUP, APC




                                                         12                                                         PLAINTIFFS’ OPPOSITION TO
                                                                                                                    MOTION TO DISMISS [DOC 39]
                       Fresno, California 93711




                                                         13
                                                                                         Plaintiff,
                                                                                                                    [F.R.C.P. 12(B)(6)]
                                                         14           v.
                                                                                                                    Date:
                                                         15   ROGER RICHARDS RAMSAUR, LEON                          Time:
                                                         16   ISAAC KENNEDY and ADRIENNE                            Judge: Hon. Judge Daniel D. Domenico
                                                              YOUNGBLOOD;                                           Courtroom:
                                                         17
                                                                                         Defendants.
                                                         18

                                                         19          Defendants Roger Richards Ramsaur, Leon Isaac Kennedy, and Adrienne Youngblood
                                                         20   (hereinafter “Defendants”) hereby reply to the opposition filed by Plaintiffs James Corey
                                                         21   Goode and Goode Enterprise Solutions, Inc. (hereinafter “Plaintiffs”) [Doc 39 filed on October
                                                         22   23, 2020] to Defendants Motion to Dismiss per Federal Rules of Civil Procedure Section
                                                         23   12(b)(6).
                                                         24                                           I. INTRODUCTION
                                                         25          Plaintiffs fail to adequately plead facts sufficient to sustain a cause of action for Breach
                                                         26   of Contract, and nothing presented in Plaintiffs’ Opposition assists Plaintiffs in overcoming this
                                                         27   issue. First, Plaintiffs inaccurately represent the legal standard concerning motions to dismiss
                                                         28
                                                              ____________________________________________________________________________

                                                              DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                                                                                              -1-
1    under Federal Rule of Civil Procedure Section 12(b)(6). Second, nowhere in Plaintiffs’
2    Opposition do Plaintiffs actually cite to factual pleadings in the Second Amended Complaint
3    that support each element of a cause of action for Breach of Contract. Third, Plaintiffs assert
4    the existence of nondisclosure agreements in their Opposition, yet such contracts are never
5    mentioned in the Second Amended Complaint, and thus evidence of such contracts does not
6    support Plaintiffs in opposing the instant Motion. Fourth, Plaintiffs’ general factual allegations
7    regarding the relationships between the parties does not imply nor necessitate the existence of
8    oral or written contracts. Lastly, Plaintiffs’ conclusory allegations regarding the Breach of the
9    Covenant of Good Faith and Fair Dealing constitutes a formulaic recitation of elements, and
10   does not support Plaintiffs’ Opposition to the instant motion.
11                                             II. ARGUMENT
12          First, Plaintiffs inaccurately represent the legal standard concerning motions to dismiss
13   under federal rule of Civil Procedure Section 12(b)(6). Plaintiffs characterize the relevant rules
14   as not requiring specificity in the pleading stage – however this is simply incorrect. As cited in
15   the underlying Motion, a complaint should not simply contain conclusory allegations, but must
16   be pled with a certain level of factual specificity: conclusory allegations or unwarranted
17   deductions of fact cannot be accepted by the court. Collings v. Morgan Stanley Dean Witter,
18   224 F.3d 496, 498 (5th Cir. 2000). A formulaic recitation of elements is not proper. Bell Atl.
19   Corp. v. Twombly, 550 U.S. 544, 555 (2007). As is described in the underlying Motion,
20   Plaintiffs have not met this basic pleading standard.
21          Second, Plaintiffs do not cite to specific places in the Second Amended Complaint
22   where each element of Breach of Contract is properly pled because Plaintiffs simply cannot do
23   so. As is described in the instant Motion, the Second Amended Complaint does not properly
24   plead: (1) how many contracts exits; (2) which contracts are written and which are oral; (3) the
25   terms of the alleged contracts; (4) which of the Defendants were party to the contracts; (5) how
26   the contracts were allegedly breached; (6) how Plaintiff was damaged. The basic elements of
27   the existence of a contract, breach, causation, and damages are not properly plead. As drafted, it
28
     ____________________________________________________________________________

     DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                                     -2-
1    would be impossible for Defendants to reasonably respond to the Breach of Contract cause of
2    action in the Second Amended Complaint due to these deficiencies.
3           Third, Plaintiffs raise the issue of nondisclosure agreements for the first time in
4    Plaintiffs’ Opposition. These nondisclosure agreements are never even mentioned in the
5    Second Amended Complaint, beyond generalized statements claiming Defendants improperly
6    disclosed confidential information (see SAC at 21, 24). However, even if taken as true, the
7    disclosure of confidential information does not imply the existence of a nondisclosure
8    agreement or contract. Further, Exhibit A submitted in Opposition to the underlying motion
9    does not support Plaintiffs’ position. The Court may only consider documents referred to in the
10   complaint if they are central to Plaintiffs’ claims, yet the document submitted as Exhibit A is
11   not referenced in the Second Amended Complaint nor is it central to Plaintiffs’ claims.
12   Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002). Further, Exhibit A appears
13   to be an email from Defendant Roger Richards that Plaintiff Corey Goode forwarded to non-
14   parties to the lawsuit referencing general “legal documents”. Nowhere in Exhibit A is it
15   indicated that a contract was entered into between Defendant Roger Richards and Plaintiffs, let
16   alone Defendants Adrienne Youngblood or Leon Kennedy. It’s unclear how Exhibit A actually
17   supports Plaintiffs’ position with respect to the pleading defects in the Second Amended
18   Complaint.
19          Fourth, the general factual allegations Plaintiff makes regarding the relationships
20   between the parties does not support Plaintiffs’ Opposition to the instant motion. Pleading facts
21   regarding the prior relationships of the parties does not equate to adequately pleading the
22   elements of Breach of Contract. Plaintiffs have failed to do so here, and the generalized
23   statements regarding prior business relationships between the parties does not satisfy this
24   requirement.
25          Lastly, Plaintiffs’ formulaic recitation of the elements of Breach of the Covenant of
26   Good Faith and Fair Dealing in the Second Amended Complaint does not support their position
27   regarding their Breach of Contract cause of action. As explained in the underlying Motion, the
28
     ____________________________________________________________________________

     DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                                    -3-
     elements of (1) the existence of a contract; (2) breach; and (3) damages are not properly plead
1

2
     in the Second Amended Complaint. Statements made in the Second Amended Complaint

3    regarding the covenant of good faith and fair dealing do not equate to the level of factual

4    specificity required to adequately plead a claim for relief under relevant law.

5                                            III. CONCLUSION

6    Based on the foregoing, Defendants respectfully request that the instant Motion to Dismiss be

7    granted.

8

9    Dated: November 4, 2020                                   WEBB LAW GROUP, APC
10

11                                                         By: /s/ Christian Clark
                                                               Christian Clark
12
                                                               WEBB LAW GROUP, APC
13                                                             466 W. Fallbrook Ave., Suite 102
                                                               Fresno, CA 93711
14                                                             Telephone: (559) 431-4888
                                                               FAX: (559) 821-4500
15
                                                               Email CClark@WebbLawGroup.com
16
                                                               Attorney for Defendants Roger
                                                               Richards Ramsaur, Leon Issac
17                                                             Kennedy, and Adrienne Youngblood
18

19          I hereby certify that the foregoing pleading complies with the type-volume limitation set

20   forth in Judge Domenico’s Practice Standard III(A)(1).

21

22

23

24

25

26

27

28
     ____________________________________________________________________________

     DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                                    -4-
                                                              1                                    CERTIFICATE OF SERVICE
                                                              2          I, Christian B. Clark, am a citizen of the United States and am at least eighteen years of
                                                              3   age. My business address is 466 W. Fallbrook Ave, Ste. 102, Fresno, CA 93711.
                                                              4          I am not a party to the above-entitled action. I have caused service of:
                                                              5             I.   Defendants’ Reply to Plaintiffs’ Opposition to Motion to Dismiss
                                                              6   along with all associated documents on all the counsel of record and interested parties by
                                                              7   electronic email service and electronically filing the foregoing with the Clerk of the U.S. District
                                                              8   Court using its ECF System.
                                                              9          I declare under penalty of perjury under the laws of the State of Colorado that the
                                                             10   foregoing is true and correct.
                                                             11
                                                             12
                      466 West Fallbrook Avenue, Suite 102
WEBB LAW GROUP, APC




                                                                  DATED: November 4, 2020                                /s/ Christian B. Clark
                                                             13
                           Fresno, California 93711




                                                                                                                         Christian Clark
                                                                                                                         WEBB LAW GROUP, APC
                                                             14                                                          466 W. Fallbrook Ave., Suite 102
                                                             15                                                          Fresno, CA 93711
                                                                                                                         Telephone: (559) 431-4888
                                                             16                                                          FAX: (559) 821-4500
                                                                                                                         Email: CClark@WebbLawGroup.com
                                                             17                                                          Attorney for Defendants Roger
                                                             18                                                          Richards Ramsaur, Leon Issac
                                                                                                                         Kennedy, and Adrienne Youngblood
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28



                                                                                                   CERTIFICATE OF SERVICE
                                                                                                                  -1-
